Respondent has submitted an affidavit dated June 2, 1986, in which he tenders his resignation as an attorney and counselor-at-law. Respondent was admitted to practice by the Appellate Division of the Supreme Court, First Judicial Department, on March 13, 1961.
There are 11 charges of professional misconduct pending against this respondent including allegations of issuing hundreds of worthless checks; converting funds to his own use; improperly withholding clients’ escrow funds; failing to fully satisfy three different loans made to him, one such loan resulting in a judgment against respondent for $4,556.83 and his failing to fully satisfy said judgment; improperly refusing *767to file a judgment of divorce on behalf of his client; and neglecting a legal matter entrusted to him.
Respondent indicates that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and that he could not successfully defend himself on the merits against the charges pending against him.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law, effective forthwith. Mollen, P. J., Lazer, Mangano, Bracken and Kunzeman, JJ., concur.